DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aikawa et al. (U.S. 2020/0149639, hereafter referred to as Aikawa).
Regarding claims 1, 3 and 8, Aikawa teaches a measuring device 1, comprising a housing 7 and at least one vibration damper 100 attach to the housing; wherein the vibration damper is arranged in a device base 11 of the housing.

Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malvern (U.S. 2018/0252739).
Regarding claims 1 and 8, Malvern teaches a measuring device 1, comprising a housing (see figures 1 & 2) and at least one vibration damper 2 attach to the housing.

Allowable Subject Matter
Claims 2, 4-7 and 9-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/Examiner, Art Unit 2855